STANLEY MILLEDGE, Circuit Judge.
After a hearing on June 21, 1954, finding the equities to be with the defendant husband on his cross complaint for divorce from the plaintiff wife, I signed a decree divorcing the parties.
When I signed the decree the husband was alive and present but he died shortly thereafter (between 10:08 and 11:35 A.M.) in my chambers, from a heart attack.
The decree was filed for record in the office of the clerk of the court at 10:16 A.M., June 21, 1954, as shown by the clerk’s time stamp — but it was not recorded in the clerk’s office until the next day, June 22, 1954.
Because it was not recorded prior to the husband’s death, the decree never became effective between the parties. His death terminated the marriage, the decree should be vacated and the cause dismissed.
It is ordered, adjudged and decreed that the final decree herein dated June 21, 1954 be and it is vacated; and that this cause be and it is dismissed.